Case 9:19-cv-81160-RS Document 157-1 Entered on FLSD Docket 02/18/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

   APPLE INC.,

                      Plaintiff,

          v.

   CORELLIUM, LLC,

                      Defendant.


    PROPOSED ORDER GRANTING JOINT MOTION TO ADD DATES TO SCHEDULE

          THIS MATTER is before the Court on the parties’ Joint Motion to Add Dates to Schedule

   [DE ___]. The Court has considered the motion and the pertinent portions of the record.

           Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion is GRANTED.

   The parties shall adhere to the following amended pretrial schedule:

    1. The parties shall exchange expert witness summaries or reports                  03/03/2020

    2. The parties shall exchange rebuttal expert witness summaries or                 04/03/2020
       reports

    3. Apple shall serve any supplemental expert witness reports               Ten (10) days after
                                                                              Corellium produces
       Apple may serve a supplemental expert witness report only if          additional documents
       Corellium produces additional documents after February 24, 2020
       pursuant to a broader definition of the “Corellium Apple
       Product.”

    4. Corellium shall serve any supplemental rebuttal expert witness          The earlier of: ten
       reports                                                              (10) days after service
                                                                                        of Apple’s
       Corellium may serve a supplemental rebuttal expert witness             supplemental expert
       report only if Apple serves a supplemental expert witness report      report or 04/10/2020
       due to the production of additional documents addressing a
       broader definition of the “Corellium Apple Product.”
Case 9:19-cv-81160-RS Document 157-1 Entered on FLSD Docket 02/18/2020 Page 2 of 3



    5. Written lists containing the names and addresses of all fact                        04/06/2020
       witnesses intended to be called at trial by

    6. Fact discovery shall be completed by                                                04/20/2020

    7. Expert discovery shall be completed by                                              04/20/2020

    8. Dispositive motions, including summary judgment and Daubert,                        05/11/2020
       shall be filed by

    9. Deposition designations and counter designations shall be filed by                  08/17/2020

       The parties shall meet and confer prior to submitting the
       deposition designations and counter-designations in a good faith
       effort to resolve objections. Failure to comply with the deadline
       and the meet and confer may result in objections being stricken or
       other appropriate sanctions.

    10. All pretrial motions and memoranda of law, including motions in                    08/17/2020
        limine, shall be filed by

       All motions in limine and the responses shall be limited to one
       page per issue.

    11. Joint pretrial stipulation, proposed joint jury instructions,                      09/11/2020
        proposed joint verdict form, and/or proposed findings of fact and
        conclusions of law shall be filed by

       When the parties cannot agree on specific jury instructions, the
       submitted instructions shall clearly indicate which party has
       proposed the specific instruction.



                                     NOTICE OF SETTLEMENT

          If the parties settle this matter before trial, the parties must notify the Court no later than

   3 p.m. on the Friday before trial is set to commence in order to avoid paying the costs of the jury.

   If the parties do not notify the Court of settlement by that time, the parties shall jointly reimburse

   the Court for the cost of the jury.




                                                     2
Case 9:19-cv-81160-RS Document 157-1 Entered on FLSD Docket 02/18/2020 Page 3 of 3



   DONE AND ORDERED in Fort Lauderdale, Florida, this __ of February, 2020.


                                                 _______________________________
                                                 RODNEY SMITH
                                                 United States District Judge




                                             3
